Exhibit 99.1 News Contact: Gilad Yehudai CFO (972) 77-774-5060 RADCOM Ltd. gilady@radcom.com FOR IMMEDIATE RELEASE RADCOM’S EXTRAORDINARY GENERAL MEETING APPROVES ALL BOARD PROPOSALS TEL AVIV, Israel − January 13, 2014 − RADCOM Ltd. (NASDAQ: RDCM) (“RADCOM”) announced today that at the Extraordinary General Meeting of the shareholders of RADCOM, which was held on January8th, 2014, all proposals made by RADCOM’s Board of Directors were passed. For the list of the proposals that were on the agenda for the Extraordinary General Meeting of RADCOM's shareholders, please see the report on form 6-K filed by RADCOM with the Securities and Exchange Commission on December 4, 2013. ### About RADCOM RADCOM develops, manufactures, markets and supports innovative network test and service monitoring solutions for communications service providers and equipment vendors. The company specializes in next-generation Cellular as well as IMS, Voice, Data and VoIP networks. Its solutions are used in the development and installation of network equipment and in the maintenance and customer-care of operational networks. The company's products facilitate fault management, network service performance monitoring and analysis, troubleshooting and pre-mediation. RADCOM's shares are listed on the NASDAQ Capital Market under the symbol RDCM. For more information, please visit www.RADCOM.com.
